The offense is assault to murder; punishment fixed at confinement in the penitentiary for a period of three years.
We find no recognizance in the record. There is an appeal bond, which is approved by the sheriff but not by the district judge. The law requires the approval of both. See Art. 904, C. C. P.; Brown v. State, 88 Tex.Crim. Rep.; Wells v. State, 150 S.W. Rep., 1163; Chumley v. State, 83 Tex.Crim. Rep.; King v. State, 83 Tex.Crim. Rep.; Johnson v. State,83 Tex. Crim. 376; Gray v. State, 88 Tex.Crim. Rep.; Hunt v. State, 82 Tex.Crim. Rep..
In the absence of a recognizance or an appeal bond approved as the law requires, this court is without jurisdiction to pass on the merits of the case. The appeal is therefore dismissed.
Dismissed.
                          ON REHEARING.